SECOND SUPPLEMENT TO

SHARE PURCHASE AGREEMENT

DATED 22 DECEMBER 2006

This Supplement (the “Second Supplement”) to the Share Purchase Agreement dated
22 December 2006 entered into among Polaris Industries Inc., Polaris Austria
GmbH, CROSS Industries AG, and CROSS Automotive GmbH, formerly ETERNIT Holding
GmbH, as supplemented by the Supplement to Share Purchase Agreement on 15
February 2007, (the “Share Purchase Agreement”), has been entered into as of 13
June 2007 by and between the signatories of the Share Purchase Agreement in
order to regulate the implementation of Closing II. CA shall be the Buyer with
respect to any and all of the Purchased Shares. This Second Supplement
constitutes a notice regarding Closing II in accordance with Clause 2.5 of the
Share Purchase Agreement:



1.   Capitalized Terms. Capitalized terms not otherwise defined or newly defined
herein shall have the meaning as defined in the Share Purchase Agreement as
supplemented.



2.   Closing Date II. The Closing II and the Closing Actions II shall take place
on 15 June 2007, at 8 a.m. CET (the “Closing II”).



3.   Share Account: The Purchased Shares II shall be transferred to securities
account of CROSS Automotive GmbH, no. 64073562, Privat Bank AG, IBAN: AT14 3479
5000 6407 3562, BIC: RZOOAT2L795, being the Share Account in accordance with the
Share Purchase Agreement.



4.   Seller’s Account: The Purchase Price II shall be transferred to the account
of Polaris Austria GmbH, no. 230-417819.60B, UBS AG, IBAN: CH66 0023 0230 4178
1960 B, BIC: UBSWCHZH80A, being the Seller’s Account in accordance with the
Share Purchase Agreement.



5.   Actions at Closing II. At Closing II, the following actions shall be taken
(the “Closing Actions II”) to implement a delivery against payment transaction
(Lieferung-gegen-Zahlung-Geschäft) in the DS.A-System operated by
Oesterreichische Kontrollbank AG (außerbörsliche Wertpapierabwicklung):



  5.1   The Buyer shall irrevocably instruct Privat Bank AG to transfer the
Purchase Price II to the Seller’s Account.



  5.2   The Seller shall irrevocably instruct UBS AG, Zurich, to transfer the
Purchased Shares II to the Share Account.



  5.3   The Seller shall submit to Buyer’s counsel a written confirmation of
Privat Bank AG that the Purchased Shares II have been credited to the Share
Account.



  5.4   The Buyer shall submit to Seller’s counsel a written confirmation of UBS
AG, Zurich, that the Purchase Price II has been credited to the Seller’s
Account.

Polaris Industries Inc.

/s/Thomas C. Tiller

By : Thomas C. Tiller

Polaris Austria GmbH

/s/Thomas C. Tiller

By : Thomas C. Tiller

CROSS Industries AG

/s/Stefan Pierer /s/Rudolf Knünz
By : Stefan Pierer, Rudolf Knünz

CROSS Automotive GmbH

/s/Stefan Pierer /s/Rudolf Knünz
By : Stefan Pierer, Rudolf Knünz

